Title: William Alston to Thomas Jefferson, 10 November 1818
From: Alston, William
To: Jefferson, Thomas


          
            My dear Sir
            Clifton, near Geo. Town So. Ca—Novbr 10th—18
          
          It is highly gratifying to me to be held in remembrance by one whom I so greatly respect & esteem. I feel, very sensibly, the kind Sentiments towards me, that you have been pleased to express in your very friendly letter, which I did not receive until lately, as it lay a long time in the Post-Office, in Charleston, where I have not been since my return to Carolina; and my friend there, not knowing of my arrival here, did not forward it to me, as soon as he would, otherwise have done. I am very glad to hear from you that you are recovering from the effects produced by the water at the warm Springs; and sincerely hope that your health is now perfectly restored.
          Please to accept my best thanks for your present of wine, which I am informed by Mr Peyton, has been shipped to Charleston; but which has not yet arrived.—I am, at this time, suffering under the severest affliction from the loss of a most beloved Son. He had just arrived at the age of 21 years, was admitted to plead at the Bar, & was about to take his station upon the great Theatre of human action. You may judge, my good friend, of my agonized feelings, when I first came to the knowledge of the great calamity that had befallen me. In looking over a News paper at Fayetteville, in No. Ca; I read an account of the death of my best beloved Son, killed instantly by a fall from a Horse. I was, for some time, almost deprived of my Senses. It is not long since it pleased God to take from me my eldest Son, who was every thing to me that the fondest Parent could wish. Blessed with such talents, & possessing such virtues that, at the early age of 31 years he was appointed, at a very important period (the commencement of the late war) to the chief magistracy of the State; which shewed how high he stood in the estimation & opinions of his fellow Citizens. I had hoped to have leaned upon this Son, & that he would have been my support in my old age. The Son whom I have lately lost was, after the decease of his elder brother, the first in my affections, as he not only possessed all the virtues that ornament the human character, but from the early proof of talents that he had shewn he possessed, promised to have imitated his brother at some future period. I have lived too long. Would it had pleased the Almighty to have ordained it in the animal, as it is in the vegetable creation, that we should drop off, following each other, in rotation, like the leaves on trees.—May you, my respected friend never suffer the pangs I feel. I hope the remainder of your valuable life may glide on in tranquillity & ease, in the full enjoyment of every blessing that this world can afford; that you may be so happy that,
          “Day may roll on day & year on year
                 Without a sigh, a sorrow or a tear—”
            
          
          My health & feelings are such that I do not believe I shall ever leave this State whilst I live. If any inducement could tempt me to do so, it would be the pleasure of taking you once more by the hand, by accepting your friendly invitation to Monticello.—I shall send to my Factor, in Chaston, sometime in Decbr, a barrel of rice to be shipped to Mr Malory at Norfolk, to be forwarded to you—And in Jany or Feby I will send a further supply, as it will keep good longer, when prepared at that Season.—
          I wish I knew of any thing else here that would be acceptable to you.—
          
            With Sentiments of the highest respect & esteem, I am, my dear Sir, very truly, Yours
            W. Alston
          
        